Charles J. Beckinella, J.
This is a proceeding to review the determination of respondent denying a certificate of eviction. Petitioner filed an application for certificate of eviction under section 56 of the State Rent and Eviction Regulations on the ground that the prime tenant had vacated the premises. The persons sought to be evicted are the mother and father of the prime tenant, with whom they resided. The Local Rent Administrator denied the application and the protest therefrom was also denied. Since the present occupants were a part of the family unit, the removal of the accredited tenant did not render the present occupants less entitled to possession, use and occupancy of the premises. (Matter of Goodman v. Ross, 274 App. Div. 811.) The petition is dismissed.